216 F.3d 885 (9th Cir. 2000)
KATIE JOHN; DORIS CHARLES; MENTASTA VILLAGE COUNCIL; ALASKA FEDERATION OF  NATIVES, Plaintiffs-Appellees,v.UNITED STATES OF AMERICA; BRUCE BABBITT, in his official capacity as Secretary of Interior; DANIEL GLICKMAN, in his official capacity as Secretaryof Agriculture; and DANIEL DEMIENTIEFF, NILES CESAR, FRAN CHERRY, ROBERT BARBEE, DAVE ALLEN, and RICK CABLES, in their capacities as members of the Federal Subsistence Board, Defendants-Appellees,andSTATE OF ALASKA and FRANK RUE, in  his capacity as Commissioner of the Alaska Department of Fish and Game, Defendants-Appellants.
No. 00-35121
U.S. Court of Appeals for the Ninth Circuit
Filed July 14, 2000

Before: Procter Hug, Jr., Chief Judge.

D.C. No. CV-90-00484-HRH
Prior report: 72 F.3d 698
ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this  court,1 it is ordered that this case be heard by the en banc court pursuant to Circuit Rule 35-3.



Notes:


1
 Judge Fisher was recused.